Citation Nr: 0618473	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-36 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for a cervical spine disability.    

2.  Entitlement to a compensable disability rating for left 
ear hearing loss. 

3.  Entitlement to a compensable disability rating for 
residuals of a right side pyeloplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1954 to 
January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the veteran also perfected an appeal of 
the RO's July 2002 denial of an increased rating for 
prostatitis and a claim to reopen service connection for 
residuals of an eye injury.  In a subsequent statement typed 
on a VA Form 9, and received in February 2004, the veteran 
withdrew these two issues and asked the Board to only 
consider the three issues currently on appeal in this case.  
See 38 C.F.R. § 20.204 (2005).  Therefore, these two issues 
are not currently before the Board.

In addition, the Board observes that in the same July 2002 
rating decision on appeal the RO denied the veteran's claims 
for service connection for high blood pressure and hiatal 
hernia.  The veteran did not perfect his appeal by filing a 
notice of disagreement and substantive appeal.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  
Therefore, these issues are also not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to an increased disability 
rating for a cervical spine disability, left ear hearing 
loss, and residuals of a right side pyeloplasty.  In this 
case, where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In any event, 
the Board finds that a remand for additional development is 
required before final appellate review of the three issues on 
appeal.  

First, in a February 2004 statement, the veteran generally 
indicated that the three service-connected disabilities on 
appeal had worsened.  He claims that private medical evidence 
submitted in February 2004 demonstrates worse hearing loss.  
The veteran's representative specifically requested that the 
veteran be afforded a new VA examination to determine the 
current severity of the disabilities on appeal.  The last VA 
examinations relative to the veteran's claims were performed 
in May 2002, approximately four years ago.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002). This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Thus, the 
Board finds that a remand for new examinations for his 
cervical spine, left ear hearing loss, and genitourinary 
tract disabilities is in order.  

Second, with specific regard to the veteran's cervical spine 
disability, the May 2002 VA examination and accompanying X-
rays revealed degenerative joint disease of the cervical 
spine with a narrowed intervertebral disc space between C4-
C5, C5-C6, and C6-C7.  Similarly, previous service medical 
records diagnosed the veteran with degenerative disc disease 
of the cervical spine.  The veteran is currently rated at 10 
percent disabling under Diagnostic Code 5293 (now 5243), 
38 C.F.R. § 4.71a.  

During the course of the claim, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  The amendments 
also allow for intervertebral disc sydrome, Diagnostic Code 
5243, to be evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.   

The prior May 2002 VA examination failed to reveal findings 
or discussion necessary to properly evaluate the veteran 
under the amended criteria, specifically evidence as to the 
duration of incapacitating episodes the veteran has, if any.  
Thus, in light of the veteran's recent assertions regarding 
incapacitating episodes, a new examination would also be in 
order.    

Third, with regard to notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), the RO provided the veteran with a VCAA notice 
letter dated April 2002.  However, this letter did not state 
what the evidence needed to show for entitlement to an 
increased rating for the issues on appeal.  In this regard, 
the April 2002 notice letter only discussed the evidence 
required to establish service connection.  In addition, the 
April 2002 notice letter did not ask the veteran to provide 
any evidence in his possession that pertains to the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Also, the 
November 2003 statement of the case did not provide notice of 
the second set of amendments for disabilities of the spine 
effective September 26, 2003.  Finally, VCAA notice must also 
be compliant with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this regard, the Board asks the veteran provide any and 
all medical or lay evidence relative to his claims to the VA 
as soon as possible to avoid delay in the adjudication of his 
claims. 


Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) that notifies the veteran 
and his representative of any 
information or lay or medical 
evidence not previously provided that 
is necessary to substantiate the 
increased rating claims on appeal and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will 
attempt to obtain on his behalf.  The 
notice must specifically ask the 
veteran to provide any evidence in 
his possession that pertains to the 
claims.  The notice should also 
provide the veteran with the 2nd set 
of amendments for spine disabilities 
effective September 26, 2003.  The 
notice must comply with applicable 
legal precedent, including the recent 
case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	The RO should arrange for the veteran 
to be scheduled for a general medical 
examination to determine the current 
nature and severity of the service-
connected cervical spine and 
genitourinary disabilities.  The RO 
should also arrange for the veteran 
to be scheduled for an audiometric 
examination to determine the current 
severity of his service-connected 
left ear hearing loss.  The claims 
folder must be made available to the 
examiner for review for the 
examination and the examination 
report must indicate whether such 
review was accomplished.  The 
examination should include any test 
or study deemed necessary by the 
examiner, to include X-rays.  The RO 
should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may 
have adverse consequences for his 
claim.    

With regard to the general medical 
examination for the cervical spine, 
the examination must include range of 
motion findings, and should include 
any other test or study deemed 
necessary by the examiner.  The 
examiner is asked to identify and 
describe any current cervical spine 
symptomatology, including any 
functional loss associated with 
cervical degenerative joint or disc 
disease due to more or less movement 
than normal, weakened movement, 
excess fatigability, incoordination, 
pain on movement, swelling, deformity 
or atrophy of disuse, pain on 
pressure or manipulation, and muscle 
spasm.  If there is no evidence of 
any of the above factors on 
examination, the examiner should so 
state.  

The examiner should also inquire as 
to whether the veteran experiences 
flare-ups.  If so, the examiner 
should describe, to the extent 
possible, any additional functional 
loss or limitation of motion during 
such flare-ups.  

If there is evidence of any objective 
neurological abnormality associated 
with the cervical spine disability, 
the examiner should identify that 
abnormality and comment on its 
severity.  

Finally, the examination report must 
also include a discussion of whether 
the veteran has incapacitating 
episodes and the total duration (in 
weeks) of such episodes during the 
previous year.  An incapacitating 
episode is a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.  

3.   After ensuring proper completion 
of this development, the RO should 
readjudicate the increased rating 
issues on appeal, considering the 
September 2002 and September 2003 
amendments to the rating criteria as 
to the cervical spine issue.  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental 
statement of the case (SSOC) and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

